SCHOONOVER, Judge.
The appellants, Paul P. David and Rose David, challenge a deficiency judgment entered against them as a result of a mortgage foreclosure action. We find no merit in the appellants’ contention that the trial court erred in entering a deficiency judgment in this case and, accordingly, affirm that determination. The court erred, however, by entering a final judgment which awarded post-judgment interest on the amount found due as prejudgment interest. Sciandra v. First Union Nat’l Bank, 638 So.2d 1009 (Fla. 2d DCA 1994); S & E Contractors, Inc. v. City *1292of Tampa, 629 So.2d 883 (Fla. 2d DCA 1994). We, accordingly, reverse and remand with instructions to enter a judgment which does not provide for postjudgment interest on the prejudgment interest award, but affirm the trial court in all other respects.
Affirmed in part, reversed in part, and remanded with instructions.
RYDER, A.C.J., and QUINCE, J., concur.